UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 10, 2011 Hampton Roads Bankshares, Inc. (Exact name of registrant as specified in its charter) Virginia 001-32968 54-2053718 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 999 Waterside Drive, Suite 200, Norfolk, Virginia 23510 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (757) 217-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On November 10, 2011, Hampton Roads Bankshares, Inc. (the “Company”), the holding company for Bank of Hampton Roads and Shore Bank, announced that it has completed the sale of the Company’s Gateway Bank branch in Charlottesville, Virginia to Blue Ridge Bank, Inc. (formerly known as The Page Valley Bank). The Company also announced the closure of a Bank of Hampton Roads branch in Virginia Beach, Virginia. A copy of the press release making such announcements is attached hereto as Exhibit99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Ex. 99.1 Press Release, dated November 10, 2011, announcing completion of the sale of the Charlottesville Gateway Bank branch and closure of a Bank of Hampton Roads branch in Virginia Beach, Virginia. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hampton Roads Bankshares, Inc. Date:November 10, 2011 By: /s/ Paul A. Driscoll Paul A. Driscoll Senior Vice President and Interim General Counsel  EXHIBIT INDEX Exhibit No. Description Ex. 99.1 Press Release, dated November 10, 2011, announcing completion of the sale of the Charlottesville Gateway Bank branch and closure of a Bank of Hampton Roads branch in Virginia Beach, Virginia.
